Exhibit 10.1
 
SEVERANCE AGREEMENT
 
THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of July 30, 2014 (the
“Execution Date”), between Gary Altman, an individual (the “Executive”), and
Caldera Pharmaceuticals, Inc. (“Caldera”), a Delaware corporation, recites and
provides as follows:
 
WHEREAS, Executive served as the Chief Executive Officer and President of
Caldera pursuant to an Employment Agreement dated July 25, 2013 (the “Employment
Agreement”); and
 
WHEREAS, Executive and Caldera desire to terminate the Employment Agreement; and
 
WHEREAS, Caldera and Executive have reached agreement on all matters relating to
the employment of Executive by Caldera, the termination of his Employment
Agreement and membership on the Board of Directors; and
 
WHEREAS, Caldera and Executive desire to set forth all of the terms and
conditions of their agreement in this Agreement.
 
NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration, Caldera and Executive agree as follows:
 
1.             RESIGNATION. Executive hereby irrevocably and voluntarily resigns
from his position as Chief Executive Officer and President of Caldera and as a
director of Caldera and from any position with any subsidiary or affiliate of
Caldera as of August 29, 2014.  The earlier date that either Caldera accepts
Executive’s resignation or August 29, 2014 shall be referred to as the
“Resignation Date.” In connection with Executive’s resignation and as of the
Resignation Date:
 
a.      NO DUTIES.  Executive shall have no further obligation or authority to
perform duties and functions on behalf of Caldera and/or its subsidiaries or
affiliates and shall refrain from performing such duties or functions.
 
b.     COOPERATION.  Anything to the contrary in this Agreement notwithstanding,
Executive may and must cooperate with Caldera as necessary for business,
including legal matters when requested by the then President, Chief Executive
Officer and/or Chairperson of the Board; provided that such cooperation does not
materially interfere with Executive’s business activities.  The Company shall
reimburse him for any approved, reasonable expenses incurred by Executive as a
result of his cooperation.   
 
c.      NO CONTACT.  For a period of twelve months following the Resignation
Date: (i) except outside the work environment, Executive shall have no contact
with customers, suppliers,  Caldera Related Parties and  current employees of
Caldera and Caldera Related Parties, except  in connection with Executive’s
benefits,  compensation, administrative matters or as requested by the Chairman
of the Board of Caldera; and (ii) with respect to customers and suppliers of
Caldera and Caldera Related Parties (as defined in Paragraph 5 below), Executive
will not discuss Caldera, Caldera Related Parties and those entities’ respective
businesses or operations.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             SEVERANCE COMPENSATION.  In consideration of Executive’s
undertakings contained in this Agreement, Caldera:
 
a.      Acknowledges that Executive has been paid all of his accrued base
salary, accrued vacation pay, which vacation pay amounts to $15,863 and expense
reimbursements under Paragraph 2(B) of the Employment Agreement.
 
b.     On the Effective Date of this Agreement, which is defined below, shall
pay Executive a lump sum of Five Thousand Dollars ($5,000), net of all payroll,
Medicare, Social Security, state and federal taxes and deductions which the
Company is obligated to make.
 
c.     Shall within seven days following the effective date of the Additional
Release, which is defined below, pay Executive a lump sum of Three Hundred
Twenty Thousand Dollars ($320,000), net of all payroll, Medicare, Social
Security, state and federal taxes and deductions which the Company is obligated
to make Payment under this Paragraph 2(c) shall be made provided Executive has
executed and not revoked the Additional Release in the form annexed as Exhibit
B.
 
d.     Shall provide Executive with $569 per month for reimbursement for his
health insurance costs through the earlier of: (i) December 31, 2015; (ii) the
date Executive is no longer eligible to receive COBRA continuation coverage; and
(iii) the date the Executive becomes eligible to receive substantially similar
coverage from another employer. In the event Caldera does not learn of the
employment identified in the preceding sentence until after it has made a
payment or payments pursuant to this Paragraph 2(d), Executive shall return any
compensation to which he was not entitled under this Paragraph 2(d). In
addition, payments under this Paragraph 2(d) shall cease in the event that
Executive materially breaches this Agreement.
 
e.     Shall pay, within seven days following the effective date of the
Additional Release, which is defined below, an aggregate amount not to exceed
$10,000 or as mutually agreed for the reasonable moving expenses of Executive’s
personal property to a location designated by Executive and Executive’s
reasonable legal fees related to the preparation and execution of this
Agreement. Payment under this Paragraph 2(e) shall be made provided Executive
has executed and not revoked the Additional Release in the form annexed as
Exhibit B.
 
f.      Shall pay the rent for the apartment located in Cambridge, Massachusetts
currently occupied by Executive through the end of September 2014 and all early
termination fees.
 
 
2

--------------------------------------------------------------------------------

 
  
3.             RELEASES.
 
a.     In consideration of Caldera’s undertakings contained in this Agreement,
excluding Paragraphs 2(c) and 2(d), Executive has executed the Release, which is
attached hereto as Exhibit A and expressly incorporated in this Agreement (the
“Release”), at the time of execution of this Agreement.
 
b.     In consideration of Caldera’s undertakings contained in Paragraphs 2(c)
and 2(d) of this Agreement, on the Resignation Date, Executive must execute the
Release, which is attached hereto as Exhibit B and expressly incorporated in
this Agreement (the “Additional Release”).
 
c.      In consideration of Executive’s undertakings contained in the Severance
Agreement to which Caldera is not otherwise entitled, Caldera releases Executive
from, and promises and agrees not to sue Executive for or in respect of, any and
all claims, charges, complaints, liabilities, obligations, promises, agreements,
damages, actions and expenses (including attorney’s fees and costs) of any
nature whatsoever, known or unknown, which Caldera now has or claims to have
against Executive from the beginning of time to the date of this Agreement,
provided, however, that this release shall not bar or waive any claims arising
out of business-related willful misconduct or criminal conduct.
 
4.              NO BENEFITS NOT SET OUT IN THIS AGREEMENT.  No salary, benefits,
bonus payment, vacation pay, sick pay or other payments or additional monies
beyond the sums identified in Paragraph 2 of this Agreement will be made by
Caldera to Executive or on Executive’s behalf and the parties agree that no
salary, benefits, bonus payment or other payments beyond the sums identified in
Paragraph 2 are owing, provided, however, that Executive shall receive such
salary and other compensation from the Execution Date to the Resignation Date.
 
5.              NO DISPARAGEMENT.
 
a.      In consideration of Caldera’s undertakings contained in this Agreement
to which Executive is not otherwise entitled, Executive agrees that he and his
agents, family and/or representatives shall refrain from: (i) all conduct,
verbal or otherwise, which would materially damage the reputation, goodwill or
standing in the community of Caldera, its affiliates, subsidiaries, divisions,
agents and related parties and their respective principals, owners (direct or
indirect), members, directors, officers, agents, servants, employees, parties,
attorneys and other professionals, successors and assigns (collectively, the
“Caldera Related Parties”); and (ii) referring to or in any way commenting on
Caldera and/or any of the other Caldera Related Parties in or through the
general media or any public domain (including without limitation, internet
websites, blogs, chat rooms and the like), which would materially damage the
reputation, goodwill or standing in the community of Caldera and/or any of the
other Caldera Related Parties.
 
b.     In consideration of Executive’s undertakings contained in this Agreement
to which Caldera is not otherwise entitled, Caldera and its officers and
directors  agree that they shall refrain from: (i) all conduct, verbal or
otherwise, which would materially damage the reputation, goodwill or standing in
the community of Executive and (ii) referring to or in any way commenting on
Executive in or through the general media or any public domain (including
without limitation, internet websites, blogs, chat rooms and the like), which
would materially damage the reputation, goodwill or standing in the community of
Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             TERMS ARE CONFIDENTIAL.  Until such time as Caldera is required
to disclose the existence and terms of this Agreement, Executive shall keep the
terms and conditions of this Agreement strictly confidential.  Executive hereby
agrees not to disclose the existence of this Agreement or any of the terms of
this Agreement (including without limitation the amounts referred to in
Paragraph 2) to any person, including without limitation, any current or former
employee of or applicant for employment with Caldera and/or any of the other
Caldera Related Parties, with the exception of Executive’s attorney, accountant,
tax preparer or spouse or as compelled by legal process, provided Executive’s
attorneys, accountants, tax preparers, or spouses are informed of this provision
requiring confidentiality and such person agrees to be bound by its terms.
  
7.             RETURN OF COMPANY PROPERTY.  All documents, records, data,
equipment (including, without limitation: any computer or computers; any
electronic storage device; computer hard drives; flash drives; discs and the
like), Caldera charge or credit cards, any Caldera electronic communication
devices (including cellular telephones, BlackBerry®, PDA and the like) and other
physical property, whether or not pertaining to Confidential Information, which
were furnished to Executive by Caldera or were procured by Executive in
connection with Executive’s services to Caldera and/or is subsidiaries or
affiliates will be and remain the sole property of Caldera. Executive will
return to Caldera forthwith all such materials and property except as provided
in Paragraph 8 of this Agreement.
 
8.             STOCK SHARES AND OPTIONS. Caldera acknowledges that Executive’s
stock options (“Options”) shall vest immediately and that Options exercisable
for twenty five thousand (25,000) shares of common shall be exercisable at an
exercise price of $2.50 per share any time prior to the seven year anniversary
of the date of issuance of the Options and the balance of the Options shall be
exercisable at an exercise price of $2.50 per share at any time prior to the
date that is ninety (90) days after the Resignation Date.  
 
 
4

--------------------------------------------------------------------------------

 
 
9.             CONFIDENTIAL INFORMATION.
 
a.      “Confidential Information” means any information concerning or referring
in any way to the business of Caldera and/or its subsidiaries and affiliates
disclosed to or acquired by the Executive through or as a consequence of the
Executive’s affiliation as an employee of Caldera and/or member of it and/or its
subsidiaries or affiliates. For purposes of this Agreement, Confidential
Information consists of information proprietary to Caldera and/or its
subsidiaries and affiliates which is not generally known to the public and which
in the ordinary course of business is maintained by Caldera and/or its
subsidiaries and affiliates as confidential. By way of example and without
limitation, Confidential Information consists of computer software, trade
secrets, patents, inventions, copyrights, techniques, designs, and other
technical information in any way concerning or referring to scientific,
technical or mechanical aspects of Caldera’s and/or its subsidiaries’ and
affiliates’ products, concepts, processes, machines, engineering, research and
development. Confidential Information also includes, without limitation,
information in any way concerning or referring to Caldera’s and/or its
subsidiaries’ and affiliates’ business methods, business plans, forecasts and
projections, operations, organizational structure, finances, customers, funding,
pricing, costing, marketing, purchasing, merchandising, sales, products, product
information, suppliers, customers, employees or their compensation, data
processing, software and all other information designated by Caldera and/or its
subsidiaries and affiliates as “confidential.” Confidential Information shall
not include any information or material that is or becomes generally available
to the public other than as a result of a wrongful disclosure by (a) a person
otherwise bound to the provisions hereof, or (b) any person bound by a duty of
confidentiality or similar duty owed to Caldera and/or its subsidiaries and
affiliates.
 
b.     DUTY OF CONFIDENTIALITY. Executive will maintain in confidence and will
not, directly or indirectly, disclose or use (or allow others to disclose or
use) any Confidential Information belonging to Caldera and/or its subsidiaries
and affiliates, whether in oral, written, electronic or permanent form, except
as directed in writing by the Board of Directors of Caldera and/or its
subsidiaries or affiliates.
 
c.     Executive shall deliver forthwith to Caldera and/or its subsidiaries and
affiliates as the case may be all original Confidential Information (and all
copies thereof) in Executive’s possession or control belonging to Caldera and/or
its subsidiaries and affiliates and all tangible items embodying or containing
Confidential Information.
 
d.     This Agreement supersedes any previous Confidentiality and Non-Disclosure
Agreement between the Executive and Caldera and/or its subsidiaries and
affiliates.
 
e.      INJUNCTIVE RELIEF. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 9 will cause
irreparable damage to Caldera and/or its subsidiaries and affiliates, and
accordingly, Executive agrees that Caldera and/or its subsidiaries and
affiliates as the case may be shall be entitled as a matter of right to an
injunction from any court of competent jurisdiction restraining any violation or
further violation of such agreement by Executive without the obligation of
posting a bond; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies that Caldera and/or its subsidiaries and
affiliates may have.  The existence of any claim of Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Caldera of the covenants contained in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
  
f.      ASSIGNMENT OF RIGHTS. Executive has disclosed to Caldera any and all
designs, intellectual property, software, inventions, discoveries, or
improvements (individually and collectively, “Inventions”) made by Executive as
a result or product of his employment relationship with Caldera and/or its
subsidiaries and affiliates. Executive hereby assigns to Caldera or its relevant
subsidiary or affiliate without additional compensation the entire worldwide
right, title and interest in and to any such Inventions (whether disclosed or
not), and related intellectual property rights and without limitation all
copyrights, copyright renewals or reversions, trademarks, trade names, trade
dress rights, industrial design, industrial model, inventions, priority rights,
patent rights, patent applications, patents, design patents and any other rights
or protections in connection therewith or related thereto, for exploitation in
any form or medium, of any kind or nature whatsoever, whether now known or
hereafter devised. To the extent that any work created by Executive can be a
work for hire pursuant to U.S. Copyright Law, the parties deem such work a work
for hire and Executive should be considered the author thereof. Executive shall,
at the request of Caldera or its relevant subsidiary or affiliate, without
additional compensation execute, acknowledge and deliver to Caldera or its
relevant subsidiary or affiliate such instruments and documents as Caldera or
its relevant subsidiary or affiliate may require to perfect, transfer and vest
in Caldera or its relevant subsidiary or affiliate the entire right, title and
interest in and to such inventions. In the event that Executive does not timely
perform such obligations, Executive hereby makes Caldera or its relevant
subsidiary or affiliate and its officers his attorney-in-fact and gives them the
power of attorney to perform such obligations and to execute such documents on
Executive’s behalf. Executive shall cooperate with Caldera or its relevant
subsidiary or affiliate, upon Caldera’s or its relevant subsidiary’s or
affiliate’s request and at Caldera’s or its relevant subsidiary’s or affiliate’s
cost but without additional compensation, in the preparation and prosecution of
patent, trademark, industrial design and model, and copyright applications
worldwide for protection of rights to any Inventions.
 
10.            NON-COMPETE; NON-SOLICITATION.
 
a.      NON-COMPETE. For a period commencing on the Effective Date of this
Agreement (as defined below) and ending one year after the Effective Date of
this Agreement (the “Non-Competition Period”), Executive shall not, directly or
indirectly, either for himself or any other person, own, manage, control,
materially participate in, invest in, permit his name to be used by, act as
consultant or advisor to, render material services for (alone or in association
with any person, firm, corporation or other business organization) or otherwise
assist in any manner any business which develops, markets, or sells high
throughput screening products that utilize x-ray fluorescence as their primary
technology and/or its subsidiaries or affiliates (collectively, a “Competitor”).
Nothing herein shall prohibit Executive from being a passive owner of not more
than five percent (5%) of the equity securities of a Competitor which is
publicly traded, so long as he has no active participation in the business of
such Competitor.
 
b.     NON-SOLICITATION. During the Non-Competition Period identified in
Paragraph 10(a) above, Executive shall not, directly or indirectly: (i) induce
or attempt to induce or aid others in inducing anyone working at Caldera or its
subsidiaries or affiliates to cease working at Caldera or its subsidiaries or
affiliates, or in any way interfere with the relationship between Caldera or its
subsidiaries or affiliates and anyone working at Caldera or its subsidiaries or
affiliates except in the proper exercise of Executive’s authority; or (ii) in
any way interfere with the relationship between Caldera or its subsidiaries or
affiliates and any customer, supplier, licensee or other business relation of
Caldera or its subsidiaries or affiliates.
 
 
6

--------------------------------------------------------------------------------

 
 
c.     SCOPE. If, at the time of enforcement of this Paragraph 10, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.
 
d.     INDEPENDENT AGREEMENT. The existence of any claim or cause of action of
Executive against Caldera or any of its subsidiaries or affiliates, whether or
not predicated upon the terms of this Agreement, shall not constitute a defense
to the enforcement of these covenants.
 
e.      INJUNCTIVE RELIEF. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 10 will cause
irreparable damage to Caldera and/or its subsidiaries or affiliates, and
accordingly, Executive agrees that Caldera and/or its subsidiaries or affiliates
shall be entitled as a manner of right to an injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Executive without the obligation of posting a bond; such right to
an injunction, however, shall be cumulative and in addition to whatever other
remedies that Caldera and/or its subsidiaries or affiliates may have. The
existence of any claim of Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Caldera and/or
its subsidiaries or affiliates of the covenants contained in this Agreement.
 
11.    ARBITRATION.  No dispute between one or more Caldera Related Parties and
Executive shall be the subject of a lawsuit filed in state or federal court.
Instead, any such dispute shall be submitted to binding arbitration before the
American Arbitration Association (“AAA”) or, if Caldera and Executive agree in a
separate writing, another individual or organization or an individual or
organization that a court appoints. Notwithstanding the above, either Caldera or
Executive may file with an appropriate state or federal court a claim for
injunctive relief in any case where the filing party seeks provisional
injunctive relief or where permanent injunctive relief is not available in
arbitration. The filing of a claim for injunctive relief in state or federal
court shall not allow either party to raise any other claim outside of
arbitration. It is understood that both sides are hereby waiving the right to a
jury trial.
 
a.      The arbitration shall be initiated in Middlesex County, Massachusetts
and shall be administered by AAA under its commercial arbitration rules before a
single arbitrator that shall be mutually agreed upon by the parties hereto. If
the parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within one year of the act or omission which gives rise to the claim. Each party
shall be entitled to take one deposition, and to take any other discovery as is
permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.
 
b.     The Arbitrator shall render an award that conforms to the facts, as
supported by competent evidence (except that the Arbitrator may accept written
declarations under penalty of perjury, in addition to live testimony), and the
law as it would be applied by a court sitting in the State of Massachusetts. The
cost of arbitration shall be advanced equally by the parties. Any party may
apply to a court of competent jurisdiction for entry of judgment on the
arbitration award.
 
 
7

--------------------------------------------------------------------------------

 
 
c.      PRIOR AGREEMENTS SUPERSEDED.  This Agreement supersedes all previous
Agreements between the Executive and Caldera, including the Employment
Agreement.  To the extent that there is any conflict between this Agreement and
any earlier agreement between Caldera and Executive, this Agreement governs.
 
12.            SUCCESSORS.
 
a.      This Agreement is personal to Executive and shall not be assignable by
Executive.
 
b.     This Agreement shall inure to the benefit of Caldera and its successors
and assigns. Caldera may assign this Agreement to any successor or affiliated
entity, subsidiary, sibling, or parent company, provided that such assignee is
financially qualified to fulfill obligations hereunder and in the event of such
assignment, Caldera agrees to guarantee all obligations hereunder.
 
13.           MISCELLANEOUS
 
a.      Executive shall notify Caldera of any and all employment or other
compensated work he obtains during the period from the Effective Date of this
Agreement through and including December 31, 2015.  Such notice shall identify
the name and address of the employer or person or entity that provides the
compensation for the work involved, Executive’s title, duties and
responsibilities, and fully identify all compensation that Executive is to
receive in connection with the work or employment.
 
b.     This Agreement shall be governed by and construed in accordance with the
laws of the State of Massachusetts, without reference to the principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement contains the full and
complete understanding between the parties hereto and supersedes all prior
understandings, whether written or oral, pertaining to the subject matter
hereof. This Agreement may not be amended or modified otherwise than by written
agreement executed by Executive and by the designated representative of the
Board.
 
 
8

--------------------------------------------------------------------------------

 
 
c.     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery, by registered or certified mail, return receipt
requested, postage prepaid, by reputable overnight courier (such as Federal
Express or UPS), by facsimile, or by e-mail to such address as either party
shall have furnished to the other in writing in accordance herewith. Notice may
be given to Caldera or Executive as follows:
  

 
For Caldera:
For Executive:
       
One Kendall Square
Cambridge, Massachusetts 02139
 
2828 Peachtree Road, Unit 2602
Atlanta, Georgia 30305
 
With a Copy to:
With a copy to:
 
 
Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn: Leslie Marlow, Esq.
Ledbetter Wanamaker Glass LLP
1201 Peachtree Street
Suite 1501
Atlanta, Georgia 30361
Attn: Larry D. Ledbetter, Esq.

  
d.     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
e.     The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
 
f.     This Agreement shall become effective on the seventh day after the date
of this Agreement (which is also the date of execution of the Release), provided
the Executive does not exercise his right to revoke the Release (“Effective
Date”). If Executive revokes the Release during such seven-day period, this
Agreement shall not become effective.
 
 (The Remainder of this pages is intentionally blank)
 
 
9

--------------------------------------------------------------------------------

 
 
               IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand
and, pursuant to the authorization from its Board of Directors, Caldera has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
  
CALDERA PHARMACEUTICALS, INC.,
a Delaware Corporation
   
EXECUTIVE
             
By:
/s/ Timothy Tyson
   
/s/Gary Altman
   
Timothy Tyson
   
Gary Altman
 

 
 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE
 
This Release dated as of July 30, 2014, between Gary Altman, an individual (the
“Executive”), and Caldera Pharmaceuticals, Inc. (“Caldera”), a Delaware
corporation, recites and provides as follows:
 
WHEREAS, Executive serves or served as the Chief Executive Officer and director
of the Board of Directors of Caldera and/or its subsidiaries pursuant to an
Employment Agreement dated July 25, 2013 (the “Employment Agreement”); and
 
WHEREAS, Executive and Caldera desire to terminate the Employment Agreement and
Executive has resigned his employment and membership on the Board of Directors
of Caldera and/or of its subsidiaries; and
 
WHEREAS, Caldera and Executive have reached agreement on all matters relating to
the employment of Executive by Caldera, the termination of his Employment
Agreement and membership on the Board of Directors of Caldera and/or
subsidiaries; and
 
WHEREAS, Caldera and Executive have set the terms and conditions of their
agreement in the Severance Agreement dated July 30, 2014 (“Severance Agreement”)
to which this Release is Exhibit A; and
 
WHEREAS, the Severance Agreement obligates Executive to execute this Release.
 
NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:
 
1.              In consideration of Caldera’s undertakings contained in the
Severance Agreement to which Executive is not otherwise entitled, Executive
releases Caldera, its affiliates, subsidiaries, divisions, agents and related
parties and their respective principals, owners (direct or indirect), members,
directors, officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “Caldera Related
Parties”) from, and promises not to sue Caldera and/or any of the other Caldera
Related Parties for or in respect of, any and all claims, charges, complaints,
liabilities, obligations, promises, agreements, damages, actions and expenses
(including attorney’s fees and costs) of any nature whatsoever, known or
unknown, which Executive now has or claims to have against Caldera and/or any of
the other Caldera Related Parties jointly, severally or singly from the
beginning of time to the date of this Agreement, including, without limitation,
claims relating to Executive’s employment with Caldera or the termination of his
employment, claims based in contract, tort, constitutional, statutory or common
law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment, including but not
limited to wages, benefits or discrimination in employment on the basis of any
protected characteristic.  This release applies to rights and claims arising
under the National Labor Relations Act, Age Discrimination in Employment Act of
1967 (29 U.S.C. §§621, et seq.), Title VII of the Civil Rights Act (“Title
VII”), the Americans with Disabilities Act (“ADA”), Genetic Information
Nondiscrimination Act of 2008 (“GINA”), Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Employee Retirement Income Security Act
(“ERISA”) (excluding any claims for accrued, vested benefits), the Massachusetts
Fair Employment Practice Act (“FEPA”), and the Massachusetts Wage Act.  This
release does not release Caldera or Caldera Related Parties from obligations
under the Severance Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Notwithstanding Paragraph 1 of this Release, Executive may bring
a claim for breach of the Severance Agreement.  If any claim covered in
Paragraph 1 of this Release, other than for a breach of the Severance Agreement
or to enforce his rights under the Severance Agreement, is brought by Executive,
to the greatest extent permitted by applicable law, Caldera and/or the other
Caldera Related Parties shall be entitled to its and/or their attorney’s fees
and costs upon prevailing on such claim.
 
3.             Executive acknowledges the following:
 
a.      He has read and understands this Release and the Severance Agreement;
 
b.     Before executing this Release and the Severance Agreement, he has been
offered at least 21 days to consider his rights and obligations under this
Release and the Severance Agreement;
 
c.      The period of time he has to consider his rights and obligations under
this Release and the Severance Agreement is reasonable;
 
d.     Before executing this Release and the Severance Agreement, Caldera
advised him in writing to consult with an attorney and he has done so;
 
e.     He has knowingly and voluntarily elected to enter into this Release and
the Severance Agreement and releases Caldera from any and all claims, subject to
the stated limitations in this Release, in exchange for valuable consideration
which is in addition to anything of value to which he is already entitled;
 
f.      The Release constitutes a waiver of all rights and claims he may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et
seq.);
 
g.     This Release does not waive any rights or claims by Executive that may
arise after this Release is finally accepted and executed; and,
 
h.     For a period of seven days following the execution of this Release and
the Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Caldera, addressed to Mr. Timothy
Tyson, One Kendall Square, Cambridge, Massachusetts 02139.  For the revocation
to be effective, Caldera must receive the written notice by not later than the
close of business on the seventh day after Executive signs this Release.  This
Release shall not become effective or enforceable until this seven-day
revocation period has expired without Executive having exercised his right to
revoke.
 
i.      Nothing in this Release and Severance Agreement is intended to, or
shall, interfere with Executive’s rights under federal, state, or local civil
rights or employment discrimination laws (including, but not limited to, Title
VII, the ADA, the ADEA, GINA, USERRA, or their state or local counterparts) to
file or otherwise institute a charge of discrimination, to participate in a
proceeding with any appropriate federal, state, or local government agency
enforcing discrimination laws, or to cooperate with any such agency in its
investigation, none of which shall constitute a breach of this Release and
Severance Agreement. Executive shall not, however, be entitled to any relief,
recovery, or monies in connection with any such action, charge or proceeding
brought against Caldera and/or the other Caldera Related Parties, regardless of
who filed or initiated any such complaint, charge, or proceeding.
 
 
A-2

--------------------------------------------------------------------------------

 
 
CALDERA PHARMACEUTICALS, INC.,
a Delaware Corporation
 
   
EXECUTIVE
             
By:
/s/Timothy Tyson
   
/s/Gary Altman
   
Timothy Tyson
   
Gary Altman
 

 
STATE OF____________:
 
COUNTY OF __________:  
 
On the ____ day of July, in the year 2014 before me, the undersigned, personally
appeared Timothy Tyson, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity and with the authority of Caldera Pharmaceuticals, Inc., and that by
his signature on the instrument, the corporation upon which the individual acted
executed the instrument.
 

     
Notary Signature
   

  
STATE OF____________:
 
COUNTY OF __________:
 
On the ____ day of July in the year 2014 before me, the undersigned, personally
appeared Gary Altman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument the individual executed
the instrument.
 

     
Notary Signature
   

  
 
A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
RELEASE
 
This Release dated as of August 29, 2014,by Gary Altman, an individual (the
“Executive”), in favor of Caldera Pharmaceuticals, Inc. (“Caldera”), a Delaware
corporation, recites and provides as follows:
 
WHEREAS, Executive served as the Chief Executive Officer and director of the
Board of Directors of Caldera and/or its subsidiaries pursuant to an Employment
Agreement dated July 25, 2013 (the “Employment Agreement”); and
 
WHEREAS, Executive and Caldera terminated the Employment Agreement and Executive
has resigned his employment and membership on the Board of Directors of Caldera
and/or of its subsidiaries; and
 
WHEREAS, Caldera and Executive have reached agreement on all matters relating to
the employment of Executive by Caldera, the termination of his Employment
Agreement and membership on the Board of Directors of Caldera and/or
subsidiaries; and
 
WHEREAS, Caldera and Executive have set the terms and conditions of their
agreement in the Severance Agreement dated July 30, 2014 (“Severance Agreement”)
to which this Release is Exhibit B; and
 
WHEREAS, the Severance Agreement obligates Executive to execute this Release.
 
NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:
 
1.             In consideration of Caldera’s undertakings contained in Paragraph
2(c) of the Severance Agreement to which Executive is not otherwise entitled,
Executive releases Caldera, its affiliates, subsidiaries, divisions, agents and
related parties and their respective principals, owners (direct or indirect),
members, directors, officers, agents, servants, employees, parties, attorneys
and other professionals, successors and assigns (collectively, the “Caldera
Related Parties”) from, and promises not to sue Caldera and/or any of the other
Caldera Related Parties for or in respect of, any and all claims, charges,
complaints, liabilities, obligations, promises, agreements, damages, actions and
expenses (including attorney’s fees and costs) of any nature whatsoever, known
or unknown, which Executive now has or claims to have against Caldera and/or any
of the other Caldera Related Parties jointly, severally or singly from the
beginning of time to the date of this Agreement, including, without limitation,
claims relating to Executive’s employment with Caldera or the termination of his
employment, claims based in contract, tort, constitutional, statutory or common
law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment, including but not
limited to wages, benefits or discrimination in employment on the basis of any
protected characteristic.  This release applies to rights and claims arising
under the National Labor Relations Act, Age Discrimination in Employment Act of
1967 (29 U.S.C. §§621, et seq.), Title VII of the Civil Rights Act (“Title
VII”), the Americans with Disabilities Act (“ADA”), Genetic Information
Nondiscrimination Act of 2008 (“GINA”), Uniformed Services Employment and
Reemployment Rights Act (“USERRA”), the Employee Retirement Income Security Act
(“ERISA”) (excluding any claims for accrued, vested benefits), the Massachusetts
Fair Employment Practice Act (“FEPA”), and the Massachusetts Wage Act.  This
release does not release Caldera or Caldera Related Parties from obligations
under the Severance Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 2.             Notwithstanding Paragraph 1 of this Release, Executive may bring
a claim for breach of the Severance Agreement.  If any claim covered in
Paragraph 1 of this Release, other than for a breach of the Severance Agreement
or to enforce his rights under the Severance Agreement, is brought by Executive,
to the greatest extent permitted by applicable law, Caldera and/or the other
Caldera Related Parties shall be entitled to its and/or their attorney’s fees
and costs upon prevailing on such claim.
 
3.              Executive acknowledges the following:
 
a.     He has read and understands this Release;
 
b.     Before executing this Release, he has been offered at least 21 days to
consider his rights and obligations under this Release;
 
c.     The period of time he has to consider his rights and obligations under
this Release is reasonable;
 
d.     Before executing this Release, Caldera advised him in writing to consult
with an attorney and he has done so;
 
e.     He has knowingly and voluntarily elected to enter into this Release and
the Severance Agreement and releases Caldera from any and all claims, subject to
the stated limitations in this Release, in exchange for valuable consideration
which is in addition to anything of value to which he is already entitled;
 
f.      The Release constitutes a waiver of all rights and claims he may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et
seq.);
 
g.     This Release does not waive any rights or claims by Executive that may
arise after this Release is finally accepted and executed; and,
 
h.     For a period of seven days following the execution of this Release and
the Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Caldera, addressed to Mr. Timothy
Tyson, One Kendall Square, Cambridge, Massachusetts 02139.  For the revocation
to be effective, Caldera must receive the written notice by not later than the
close of business on the seventh day after Executive signs this Release.  This
Release shall not become effective or enforceable until this seven-day
revocation period has expired without Executive having exercised his right to
revoke, which is the Effective Date of this Release.
 
ii.     Nothing in this Release and Severance Agreement is intended to, or
shall, interfere with Executive’s rights under federal, state, or local civil
rights or employment discrimination laws (including, but not limited to, Title
VII, the ADA, the ADEA, GINA, USERRA, or their state or local counterparts) to
file or otherwise institute a charge of discrimination, to participate in a
proceeding with any appropriate federal, state, or local government agency
enforcing discrimination laws, or to cooperate with any such agency in its
investigation, none of which shall constitute a breach of this Release and
Severance Agreement. Executive shall not, however, be entitled to any relief,
recovery, or monies in connection with any such action, charge or proceeding
brought against Caldera and/or the other Caldera Related Parties, regardless of
who filed or initiated any such complaint, charge, or proceeding.
 
 
B-2

--------------------------------------------------------------------------------

 
 

     
EXECUTIVE
                                 
Gary Altman
 

  
STATE OF____________:
 
COUNTY OF __________:
 
On the ____ day of August in the year 2014 before me, the undersigned,
personally appeared Gary Altman, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument the individual executed
the instrument.
 

     
Notary Signature
   

 
 
B-3

--------------------------------------------------------------------------------